NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0854n.06

                                           No. 13-6601

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Nov 13, 2014
UNITED STATES OF AMERICA,                              )                    DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellee,                             )
                                                       )    ON APPEAL FROM THE UNITED
v.                                                     )    STATES DISTRICT COURT FOR
                                                       )    THE EASTERN DISTRICT OF
ERIC DEWAYNE LYONS,                                    )    TENNESSEE
                                                       )
       Defendant-Appellant.                            )
                                                       )

BEFORE: McKEAGUE and KETHLEDGE, Circuit Judges; BERTELSMAN, District Judge.
       PER CURIAM. Eric Dewayne Lyons pleaded guilty to failing to register or update his

registration as a sex offender, in violation of 18 U.S.C. § 2250(a) and 42 U.S.C. §§ 16911 and

16913. Prior to sentencing, Lyons filed a motion seeking credit for his time spent in state

custody from August 28, 2012, the date of his federal indictment, until March 11, 2013, the date

of his transfer to federal custody. In response, the government asserted that Lyons was in state

custody for a pending charge of violating the state sex-offender registration requirements and

that the Bureau of Prisons might give him credit for his time spent in state custody if the similar

state charge were dismissed. The district court refused to speculate about how the state case

might end and declined to decide whether Lyons should be granted credit for his time in state

custody. The district court sentenced Lyons to 20 months of imprisonment followed by 15 years

of supervised release.



 The Honorable William O. Bertelsman, Senior United States District Judge for the Eastern
District of Kentucky, sitting by designation.
No. 13-6601, United States v. Lyons

       Although Lyons cites the “reasonableness” standard of review, he does not contend that

the district court’s sentencing decision was procedurally or substantively unreasonable. See Gall

v. United States, 552 U.S. 38, 51 (2007). Although Lyons acknowledges that “the Attorney

General, through the Bureau of Prisons, must compute the amount of credit after taking custody

of the sentenced Federal Defendant and that it is now up to the Attorney General to correctly

reflect the amount of credit that should be given to the Appellant in this case,” he apparently

concedes that the district court lacked the authority to grant him credit for his time spent in state

custody. (Appellant’s Br. 9). See United States v. Wilson, 503 U.S. 329, 333 (1992) (holding

that the Attorney General, not the sentencing court, “computes the amount of the credit after the

defendant begins his sentence”); United States v. Crozier, 259 F.3d 503, 520 (6th Cir. 2001)

(holding that “[c]redit for time served may be awarded only by the Bureau of Prisons” and that

“the district court erred in granting the credit itself”). Instead, Lyons asks this court to order the

Attorney General, through the Bureau of Prisons, to give him credit for his time spent in state

custody and immediately release him. Lyons fails to identify any legal authority allowing this

court to do so. If the Bureau of Prisons declines to give him credit, Lyons may obtain judicial

review by filing a petition for a writ of habeas corpus under 28 U.S.C. § 2241 after exhausting

his administrative remedies. See Setser v. United States, 132 S. Ct. 1463, 1473 (2012).

       Moreover, Lyons is not entitled to credit for the time period at issue. A defendant is

limited to receiving credit for time “that has not been credited against another sentence.”

18 U.S.C. § 3585(b). “Time which has been credited towards service of a state sentence may not

be ‘double counted’ against a federal sentence.” United States v. Lytle, 565 F. App’x 386, 392

(6th Cir.), cert. denied, 2014 WL 3796435 (U.S. Oct. 6, 2014) (No. 14-5537); see Broadwater v.

Sanders, 59 F. App’x 112, 114 (6th Cir. 2003) (“Because Broadwater received credit toward his

state sentence for the time period in question, he may not receive credit for this time toward his
                                                -2-
No. 13-6601, United States v. Lyons

current federal sentence.”). Lyons supplemented the record with the state court judgment for an

unrelated vandalism offense, which shows that he received pretrial jail credit for the period from

July 26, 2012, to February 18, 2014. That period encompasses the period for which Lyons seeks

credit toward his federal sentence.

       For the foregoing reasons, we affirm the district court’s judgment.




                                              -3-